DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2021 have been considered by the examiner with foreign patent documents and non-patent literature documents provided in the parent application 13/518,365.

Claim Status
Claims 1-18 are pending, with claims 1-6 being examined and claims 7-18 deemed withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: “the two or more volumetric onto the porous capillary wick” in line 15 should read “the two or more volumetric fluid sources onto the porous capillary wick”.  Appropriate correction is required.
Claims 2-6 are objected to by virtue of their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cary, R. US20110117540A1, as cited in Office Action mailed 11/23/2020, hereinafter Cary in view of Chandler H. US 6017767, as provided in IDS filed 03/25/2021, hereinafter Chandler. Cary is a continuation in part of PCT/US2009/002809 filed May, 05, 2009 which discloses the limitations referred to in the following rejections.
Regarding claim 1, Cary discloses a microfluidic device (Fig 14) for performing chemical determinations by utilizing only autonomous capillary driving pressure (par 12); the device comprising two or more volumetric fluid sources (par 33, Figs. 14A-C which show three volumetric fluid sources) distributed sequentially (Fig 14), wherein each of the two or more volumetric fluid sources includes a volume-metering absorbent pad (par 24-25 states buffer exchange structures which are structurally capable of metering a volume based upon the length of the structure and the size of the reservoirs).
The following language in the claim limitation, “configured to carry an input fluid wettably distinct from input fluids of other volumetric fluid sources of the two or more volumetric fluid sources” does not positively recite an input fluid wettably distinct from input fluids of other volumetric fluid sources. If it is Applicant’s intention to claim an input fluid wettably distinct from input fluids of other volumetric fluid sources, then the language of the claim limitation should be amended to positively recite the input fluid wettably distinct from input fluids of other volumetric fluid sources. However, Cary 
A porous capillary wick, the porous capillary wick comprising an input end, a pathway having a common channel (see annotated Fig 14A), and immuno-assay LFM as the at least one detection region (Fig. 14-15); wherein the input end draws from the wettably distinct input fluids of the two or more volumetric fluid sources autonomously via capillary action (par 23) along the common channel of the porous capillary wick through the at least one detection region (par 34).
Cary further discloses that the volumetric fluid sources can be shaped by cutting and modulated by other materials (par 50) and that the substrate on which the volumetric fluid sources are located is bendable (Fig 14E) does not disclose wherein the two or more volumetric fluid sources are disposed on a hinged, creased, or otherwise foldable substrate and wherein the two or more volumetric fluid sources are configured to selectively contact the porous capillary wick by folding the substrate including the two or more volumetric fluid sources onto the porous capillary wick.
However, Chandler is in the analogous art of chromatographic assay devices (Abstract) and discloses a microfluidic device (Fig 11A) with a porous capillary wick (412) with detection region (418) and a plurality of volumetric fluid sources (428, 432) disposed on a hinged (410, 408), creased, or otherwise foldable (Fig 11A) substrate (406) and are configured to selectively contact the porous capillary wick sequentially by folding the substrate including the two or more volumetric fluid sources onto the porous 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microfluidic device of Cary to incorporate the volumetric fluid sources on a foldable substrate of Chandler. Doing so would allow for proper function of an assay and indirect labeling as recognized by Chandler.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cary, in view of Li et al. “Paper-Based Microfluidic Devices by Plasma Treatment” Anal. Chem. 2008, 80, 23, 9131–9134, hereinafter Li. 
Regarding claim 1, Cary discloses a microfluidic device (Fig 14) for performing chemical determinations by utilizing only autonomous capillary driving pressure (par 12); the device comprising two or more volumetric fluid sources (par 33, Figs. 14A-C which show three volumetric fluid sources) distributed sequentially (Fig 14), wherein each of the two or more volumetric fluid sources includes a volume-metering absorbent pad (par 24-25 states buffer exchange structures which are structurally capable of metering a volume based upon the length of the structure and the size of the reservoirs).
 “configured to carry an input fluid wettably distinct from input fluids of other volumetric fluid sources of the two or more volumetric fluid sources” does not positively recite an input fluid wettably distinct from input fluids of other volumetric fluid sources. If it is Applicant’s intention to claim an input fluid wettably distinct from input fluids of other volumetric fluid sources, then the language of the claim limitation should be amended to positively recite the input fluid wettably distinct from input fluids of other volumetric fluid sources. However, Cary discloses the two or more volumetric fluid sources are configured to carry (par 25, 33) an input fluid wettably distinct (final buffer) from input fluids of other volumetric fluid sources (sample and first buffer) of the two or more volumetric fluid sources (par 25, 33).
A porous capillary wick, the porous capillary wick comprising an input end, a pathway having a common channel (see annotated Fig 14A), and immuno-assay LFM as the at least one detection region (Fig. 14-15); wherein the input end draws from the wettably distinct input fluids of the two or more volumetric fluid sources autonomously via capillary action (par 23) along the common channel of the porous capillary wick through the at least one detection region (par 34).
Cary further discloses that the volumetric fluid sources can be shaped by cutting and modulated by other materials (par 50) and that the substrate on which the volumetric fluid sources are located is bendable (Fig 14E) does not disclose wherein the two or more volumetric fluid sources are disposed on a hinged, creased, or otherwise foldable substrate and wherein the two or more volumetric fluid sources are configured 
However, Li is in the analogous art of paper based microfluidics (Abstract) and discloses that functional elements can be built into paper-based microfluidic devices (Fig 6) and a porous capillary wick with a reaction site as a detection region (Fig 6) with a plurality of volumetric fluid sources that are on a hinged, creased, or otherwise foldable substrate (Fig C of supporting material) wherein the two or more volumetric fluid sources are configured to selectively contact the porous capillary wick by folding the substrate including the two or more volumetric fluid sources onto the porous capillary wick (Fig C of supporting material). Such structure allows simple switches to be built as to connect and disconnect microfluidic channels (p 9132, col 2, second full paragraph, - p 9133, col 1, first full paragraph) and allows controllable microfluidic flow and reaction timing to occur (p 9133, col 2, second-third full paragraphs).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volumetric fluid sources of Cary to incorporate the volumetric fluid sources on a foldable substrate of Li. Doing so would allow controllable microfluidic flow and reaction timing to occur as recognized by Li.

Annotated Fig 14A of Cary

    PNG
    media_image1.png
    319
    585
    media_image1.png
    Greyscale

Regarding claim 2, Cary in view of Li discloses all of the limitations of claim 1.  The following process claim limitation does not further structurally limit the instant claim “wherein the input end wicks the input fluids in a serial sequence where after a first volumetric fluid source is depleted first, a second volumetric fluid source is depleted second, and following the serial sequence until a last volumetric fluid source is depleted last by way of wicking action of the porous capillary wick.”
The prior art of Cary in view of Li is capable of this as a sample, as a first volumetric fluid source is exhausted, then a lysis buffer as a second volumetric fluid source is exhausted, and the buffer exchanges are accomplished using approximately 10 µL of each (Cary, par 27) using lateral capillary flow (Cary, pars 11-12).

Regarding claim 3, Cary in view of Li discloses all of the limitations of claim 1 wherein each of the two or more volumetric fluid sources  comprise an individual fluid reservoir (Cary, Fig 14c) configured to host one of the wettably distinct input fluids (Cary, par 33).

Regarding claim 4, Cary in view of Li discloses all of the limitations of claim 1. The following functional language does not further structurally limit the instant claim, “wherein capillary pressure retains the wettably distinct input fluids within their respective volumetric fluid sources and prevent spillage due to external forces such as gravity.” The prior art of Cary in view of Li is capable of this as the volumetric fluid sources contain absorbent pads form of materials such as nitrocellulose or chromatography paper (Cary, par 25) which are capable of passive fluid flow by capillary flow and fluid wicking (Cary, par 15) and so would be capable of preventing spillage due to external forces.

Regarding claim 5, Cary in view of Li discloses all of the limitations of claim 1 wherein capillary flow retains each of the wettably distinct input fluids along the porous capillary wick (Cary, par 23). 

Regarding claim 6, Cary in view of Li discloses all of the limitations of claim 1 wherein each of the wettably distinct input fluids travels by capillary action automatically and independently adjusting flow rate along the porous capillary wick (Cary, pars 50-51).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Matusewicz et al. US 20050196318 A1 discloses a microfluidic device with a porous wick and volumetric fluid sources on a hinged folding substrate, and the volumetric fluid sources comes into selective contact with the porous capillary wick by folding the substrate.
Chandler, H. US 6165416 discloses a microfluidic device with a porous wick and a volumetric fluid source on a hinged folding substrate, and the volumetric fluid source comes into selective contact with the porous capillary wick by folding the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Q.B.V./Examiner, Art Unit 1798                                                                                                                                                                                                        

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798